DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brook (CN 101277868).
Regarding claim 1, Brook discloses a device (Fig. 31) for reducing aerodynamic drag experienced by airborne systems, the device comprising: 5a hollow structure/container (leading edge of 80) configured for retrofitting or inbuilt on a flying vehicle, and wherein the hollow structure/container comprises an internal surface and an external surface, and wherein the internal surface of the hollow structure/container is configured for physically attaching with the flying vehicle, to alter an external profile of the flying vehicle and modify a shape of the flying vehicle to provide a minimum 10aerodynamic drag, and wherein the hollow structure/container comprises a chamber (81) filled with one or more fuels/propellants/compounds/substances (Brown’s gas), and wherein the one or more fuels/propellants/compounds/substances is selected from a group consisting of a gas, vapour, liquid, particulate aerosol, solid, and a mixture thereof; wherein the chamber within the hollow structure/container is filled with the one or more fuels/propellants/oxidizers/substances, and wherein the fuels/propellants/oxidizers/substances present in the plurality of chambers are configured for ignition inside the device for increasing temperature or for producing hot gases around the flying vehicle, when the flying vehicle is airborne (Fig. 31), and one or more nozzles (54) present in the external surface of the hollow 15structure/container, and wherein the one or more nozzles are configured for injecting the one or more gases/fuels/compounds/substances/fluids into an upcoming air-flow in a neighborhood of the flying vehicle to deposit energy/heat in the neighborhood of the flying vehicle to achieve further aerodynamic drag reduction.  
	Brook states throughout its disclosure that the same system can be used in an aircraft to reduce resistance, i.e., reduce aerodynamic drag. 
	Brook teachers a chamber (81) but does not teach a plurality of chambers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include additional chambers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 2, Brook discloses that the hollow structure/container is configured in a 20shape based on one or more flying conditions of the flying vehicle, and wherein the shape is conical (Fig. 31)
Regarding claim 3, Brook discloses a tubular section (a tubular section extends from nozzle 54 in Fig. 31) formed ahead of the hollow structure/container for injecting hot gases/fluids for depositing heat/energy/fluid at an optimum distance from the flying vehicle to achieve maximum drag reduction, and wherein the tubular section has a pre-set length.  
Regarding claim 7, Brook discloses one or more gas generators placed within the hollow structure, and wherein the gas generators are configured for increasing 20temperature or for generating hot gases on ignition wherein the generated hot gases are ejected out of the structure through the one or more nozzles (81 comprises a Brown gas generator).  
Regarding claim 10, Brook discloses that the one or more fuels/substances are first ignited using an igniter (ignition and ejecting system 16 comprises an igniter) to start a combustion of the fuel, and wherein the combustion of the fuel is configured to be self-sustained, and wherein an assisted combustion is continued throughout (claim 24 of Brook).  

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. Applicant states in the remarks that Brook does not teach that the plurality of chambers within the hollow structure/container is filled with the one or more substances and where the substances present in the plurality of chambers are configured for ignition inside the device for increasing temperature or for producing hot gases around the flying vehicle. However, Brook discloses a substance (Brown’s gas) inside chamber 81 that is configured for ignition inside the device for increasing temperature or for producing hot gases around the flying vehicle (Fig. 31). Applicant also states that Brook does not teach one or more nozzles present in the external surface. However, Brook discloses external nozzle 54. Furthermore, applicant states that Brook does not teach or suggest a “neighborhood flying vehicle”. However, Fig. 31 clearly shows that the target area (6) is in the neighborhood of the flying vehicle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642